Order, Supreme Court, New York County (Diane Lebedeff, J.), entered April 4, 1990, which, in this CPLR article 78 proceeding, granted respondents’ motion to dismiss the petition, is unanimously affirmed, without costs.
Petitioner claims he is entitled to a $900 reimbursement for the burial expenses of his indigent daughter. The funeral expenses were $4,063.
The applicable law and regulation provide for a $900 reimbursement only for funerals which do not exceed $1,400, excepting cremation, burial plot and ground-opening costs. Here the funeral bill clearly exceeded the $1,400 statutory cap. Therefore, reimbursement was properly denied. (Matter of Mendelsohn v Toia, 46 NY2d 823.) Concur—Sullivan, J. P., Rosenberger, Wallach, Asch and Smith, JJ.